UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7174



ERIC JERREL WILSON,

                                            Petitioner - Appellant,

          versus


MATTHEW B. HAMIDULLAH,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (4:07-cv-00013-PMD).


Submitted:   November 20, 2007          Decided:    November 29, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Jerrel Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Jerrel Wilson, a federal prisoner, appeals the

district     court’s    order    accepting   the      recommendation       of   the

magistrate    judge     and   dismissing   his   28    U.S.C.   §   2241    (2000)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court.

Wilson v. Hamidullah, No. 4:07-cv-00013-PMD (D.S.C. June 20, 2007).

We   dispense    with   oral    argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 2 -